VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 29th day of November, 2018.

Present: All the Justices

John Beverly Chapman, Jr.,                                                             Appellant,

against                Record No. 171417
                       Court of Appeals No. 1948-16-4

Commonwealth of Virginia,                                                              Appellee.


                                                             Upon an appeal from a judgment
                                                       rendered by the Court of Appeals of
                                                       Virginia.


       In this case, we awarded appellant an appeal from the judgment of the Court of Appeals,

holding that the trial court did not err in finding appellant guilty of felony reckless driving in

violation of Code §§ 46.2-852 and 46.2-868(B). See Chapman v. Commonwealth, 68 Va. App.
131, 145 (2017).

       We have considered the record, briefs, and arguments of counsel, and for the reasons

stated in the opinion of the Court of Appeals, we will affirm the judgment.

       This order shall be published in the Virginia Reports and certified to the Court of Appeals

of Virginia and to the Circuit Court of Frederick County.



                                               A Copy,
                                                 Teste:



                                                          Patricia L. Harrington, Clerk